GAROUTTE, J.
The people appeal from an order of the trial court sustaining a general demurrer to the information. Section 148 of the Penal Code provides: “Every person who willfully resists, delays, or obstructs any public officer in the discharge or attempt to discharge any duty of his office .... is punishable by fine not exceeding five thousand dollars, and imprisonment in the county jail not exceeding five years.” Under authority found in this section of the code the defendant was charged with a misdemeanor as follows: “That the said James Hunt, on the twenty-second day of August, 1897, at the county and state aforesaid, did willfully, unlawfully, and feloniously resist, delay, and obstruct one C. Shanks in the discharge and at*282tempt to discharge Ms duties as a public officer, he, the said C. Shanks, being then and there a duly appointed, qualified, and acting deputy sheriff of Los Angeles county, and being then and there engaged as such deputy sheriff in arresting James Hunt, who was then and there willfully and unlawfully disturbing the peace.” The sufficiency of this information is attacked upon two grounds: 1. It is claimed the allegation that defendant did “resist, delay, and obstruct” an officer in the performance of his duty states a mere conclusion of law; and that the particular acts of resistance, delay and obstruction should be set out. The rules of criminal law pleading in this state are broad and liberal. Tho allegation is drawn in the language of the statute, and we deem it entirely sufficient. The means and manner of the obstruction, resistance or delay are matters of evidence, and are no more necessary to be alleged than the means or instrument used where charging a defendant with the crime of murder. 2. It is claimed that the acts done by defendant which constituted the offense of disturbing the peace should have been set out. Upon the grounds already suggested this contention is likewise untenable.
Judgment and order reversed, and cause remanded.
Van Fleet, J., and Harrison, J„ concurred.